IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0044
                               Filed August 7, 2019


IN THE INTEREST OF S.B.,
Minor Child,

S.B., Minor Child,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Stephen A. Owen,

District Associate Judge.



      S.B. appeals the juvenile court’s determination he should be required to

register with the sex offender registry. AFFIRMED.



      Ashley M. Sparks of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                          2


MAY, Judge.

       S.B. appeals the juvenile court’s determination that he must register with

the Iowa Sex Offender Registry.

       In 2017, the juvenile court adjudicated S.B. as a delinquent for acts that

would constitute sexual abuse in the second degree, a class “B” felony, if

committed by an adult. In 2018, the juvenile court held a hearing to determine if it

should waive S.B.’s registration on the Iowa Sex Offender Registry. See Iowa

Code § 692A.103(3) (2015) (“A juvenile adjudicated delinquent for an offense that

requires registration shall be required to register as required in this chapter unless

the juvenile court waives the requirement and finds that the person should not be

required to register under this chapter.”). Following the hearing, the court ordered

S.B. to register. S.B. appeals. He argues the juvenile court erred in failing to

consider mitigating factors weighing against imposition of the registration

requirement.

       When an appellant challenges the juvenile court’s exercise of statutory

discretion, “we review the evidence de novo to determine whether the discretion

was abused.” See In re A.J.M., 847 N.W.2d 601, 604 (Iowa 2014). Upon our

review of the record, we conclude the juvenile court did not abuse its discretion in

ordering S.B. to register. Registration can be waived only when the juvenile court

finds the juvenile is “not likely to reoffend.” Id. at 606. The record does not

establish S.B. is unlikely to reoffend.

       We agree with the ruling of the juvenile court, and we affirm without further

opinion. See Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.